                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  TOLEDO DIVISION

 In Re:                                            Case No. 19-31105-maw

 Marquis Kimble, Sr.                               Chapter 13

 Debtor.                                           Judge Mary Ann Whipple

                                  NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of Home Point
Financial Corporation (‘Creditor’), in the above captioned proceedings.

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   P.O. Box 476
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor

                                 CERTIFICATE OF SERVICE

I certify that on April 22, 2019, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Scott A. Ciolek, Debtor’s Counsel
          info@counselor.pro

          Elizabeth A. Vaughn, Trustee
          13ecfnotices@chapter13toledo.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:




19-31105-maw        Doc 13     FILED 04/22/19      ENTERED 04/22/19 15:22:27           Page 1 of 2
     Marquis Kimble, Sr., Debtor
     2034 Austin Bluffs Court
     Toledo, OH 43615

                                          /s/ Molly Slutsky Simons
                                          Molly Slutsky Simons (0083702)
                                          Attorney for Creditor




19-31105-maw   Doc 13    FILED 04/22/19   ENTERED 04/22/19 15:22:27        Page 2 of 2
